Case 17-35553        Doc 51     Filed 02/11/19     Entered 02/11/19 17:02:55          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35553
         Michael D Lampley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/26/2018.

         5) The case was Converted on 01/17/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35553             Doc 51      Filed 02/11/19    Entered 02/11/19 17:02:55                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $3,240.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                         $3,240.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $1,467.98
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $149.04
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $1,617.02

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 A B D FEDERAL CREDIT U               Unsecured           0.00           NA              NA            0.00       0.00
 AARGON AGENCY                        Unsecured           0.00           NA              NA            0.00       0.00
 Aargon Agency Inc                    Unsecured          86.00           NA              NA            0.00       0.00
 Advocate Lutheran General Hospital   Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Sherman Hospital            Unsecured           0.00           NA              NA            0.00       0.00
 Allied Collection Serv               Unsecured         282.00        293.95          293.95           0.00       0.00
 ATG Credit LLC                       Unsecured         335.00           NA              NA            0.00       0.00
 Athletico                            Unsecured           0.00           NA              NA            0.00       0.00
 BMO Harris Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 BYL COLLECTION SERVICE               Unsecured          72.00           NA              NA            0.00       0.00
 Cellular One                         Unsecured           0.00           NA              NA            0.00       0.00
 Check n Go                           Unsecured           0.00           NA              NA            0.00       0.00
 City of Des Plaines                  Unsecured           0.00           NA              NA            0.00       0.00
 CNAC Glendale Heights                Unsecured      5,833.00            NA              NA            0.00       0.00
 Commonwealth Edison Company          Unsecured           0.00        779.12          779.12           0.00       0.00
 Convergent Outsourcing               Unsecured         431.00           NA              NA            0.00       0.00
 DirecTV                              Unsecured           0.00           NA              NA            0.00       0.00
 Jefferson Capital Systems            Unsecured         391.00           NA              NA            0.00       0.00
 Keynote Consulting                   Unsecured         180.00           NA              NA            0.00       0.00
 Resurgent Capital Services           Unsecured           0.00        258.17          258.17           0.00       0.00
 Santander Consumer USA Inc           Secured       23,595.00     23,564.63         9,300.00      1,266.32     356.66
 Santander Consumer USA Inc           Unsecured            NA     14,264.63        14,264.63           0.00       0.00
 SONNENSCHEIN FNL SVCS                Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                               Unsecured           0.00           NA              NA            0.00       0.00
 TCF Bank                             Unsecured           0.00           NA              NA            0.00       0.00
 the Cash Store                       Unsecured           0.00           NA              NA            0.00       0.00
 TMobile                              Unsecured           0.00           NA              NA            0.00       0.00
 US Bank                              Unsecured           0.00           NA              NA            0.00       0.00
 Village of Hoffman Estates           Unsecured           0.00        200.00          200.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35553        Doc 51      Filed 02/11/19     Entered 02/11/19 17:02:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,300.00          $1,266.32           $356.66
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,300.00          $1,266.32           $356.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,795.87               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,617.02
         Disbursements to Creditors                             $1,622.98

 TOTAL DISBURSEMENTS :                                                                       $3,240.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
